Exhibit (j) CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the references to our firm under the captions “Financial Highlights” in the Prospectuses and “Independent Registered Public Accounting Firm, Reports to Shareholders and Financial Statements” in the Statements of Additional Information and to the incorporation by reference in Post-Effective Amendment Number 121 to the Registration Statement (Form N-1A, No. 002-21789) of our reports dated October 24, 2014 on the financial statements and financial highlights of Deutsche Select Alternative Allocation Fund (formerly DWS Select Alternative Allocation Fund), Deutsche Diversified Market Neutral Fund (formerly DWS Diversified Market Neutral Fund), and Deutsche Strategic Equity Long/Short Fund (formerly DWS Strategic Equity Long/Short Fund) (three of the Funds comprising Deutsche Market Trust (formerly DWS Market Trust)), included in each Fund’s Annual Report for the fiscal year ended August 31, 2014. /s/ Ernst & Young LLP Boston, Massachusetts November 24, 2014
